NOTICE OF ALLOWANCE
Election/Restrictions - Rejoinder
Claims 1, 13, and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7, 12, 16, and 22, directed to features of alternative species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-16, 21-22, and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to teach the limitation: “wherein the uppermost surface of the lower showerhead vertically overlaps the lower surface of the ring body” in the context of the other limitations of the claim. Particularly, Kim (US Patent 8,373,086) fails to teach this limitation when modified by Yoo (US Patent 7,198,677) and van de Ven (US Patent 5,620,525). Other prior art depicts the above feature (see Lee, US Patent 8,888,950) but does not appear to be combinable with Yoo and van de Ven in a way that would meet the limitations of the claims.

Regarding claim 13, the prior art of record, whether alone or in combination, fails to teach the limitation: “wherein the lower surface of the ring body vertically overlaps the uppermost surface of the lower showerhead” in the context of the other limitations of the claim. Particularly, Kim (US Patent 8,373,086) fails to teach this limitation when modified by Yoo (US Patent 7,198,677) and Kim (US Pub. 2015/0020848). Other prior art depicts the above feature (see Lee, US Patent 8,888,950) but does not appear to be combinable with Yoo and Kim in a way that would meet the limitations of the claims.

Regarding claim 21, the prior art of record, whether alone or in combination, fails to teach the limitation: “wherein an outer diameter of the uppermost surface of the lower showerhead is greater than an outer diameter of the ring body” in the context of the other limitations of the claim. Particularly, Kim (US Patent 8,373,086) fails to teach this limitation when modified by Yoo (US Patent 7,198,677), van de Ven (US Patent 5,620,525), and Kim (US Pub. 2015/0020848). Other prior art depicts the above feature Yoo and van de Ven in a way that would meet the limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
Claims 1-16, 21-22, and 24-25 are allowed.
Claims 17-20 and 23 are cancelled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato (US Patent 5,474,612) teaches a similar ring support structure (Fig. 1), as does Patalay (US Pub. 2008/0066684). Kuznetsov (US Patent 7,048,488) teaches an upper/lower showerhead with ring-shaped support that overlaps the showerhead holes (Fig. 2). An (US Pub. 2009/0258142) teaches a ring support of a similar nature (Fig. 3). Granneman (US Pub. 2009/0291209) teaches an upper/lower showerhead with wafer support for translation (Fig. 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT SWEELY/Examiner, Art Unit 1718  
                                                                                                                                                                                                      /Benjamin Kendall/Primary Examiner, Art Unit 1718